      Case 4:20-cv-03115 Document 17 Filed on 12/14/20 in TXSD Page 1 of 4
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                              December 14, 2020
                         UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

MARK OWNLEY,                                §
                                            §
        Plaintiff,                          §
VS.                                         §   CIVIL ACTION NO. 4:20-CV-03115
                                            §
BRUNEL ENERGY, INC.,                        §
                                            §
        Defendant.                          §

                     MEMORANDUM OPINION AND ORDER

I.     INTRODUCTION

       Before the Court is the defendant’s, Brunel Energy, Inc.’s (“Brunel”), motion to

compel arbitration. (Dkt. No. 9). The plaintiff, Mark Townley, filed a response (Dkt.

No. 13), and Brunel has filed a reply (Dkt. No. 16). After having carefully considered the

motion, response, reply, the record, and the applicable law, the Court determines that

Brunel’s motion to compel arbitration should be GRANTED.

II.    BACKGROUND

       Brunel provides staffing services to companies in the energy and industrial sector.

In September 2017, Townley, a Louisiana resident, signed a Contractor Agreement with

Brunel (the “2017 Agreement”) and thereby agreed to provide instrument inspection and

quality assurance services to Brunel’s clients as an hourly employee of Brunel. Townley

signed an amendment to the 2017 Agreement in September 2018 (the “2018

Amendment”).




1/4
       Case 4:20-cv-03115 Document 17 Filed on 12/14/20 in TXSD Page 2 of 4




        Townley subsequently brought this putative collective action against Brunel for

allegedly violating the overtime provisions of the Fair Labor Standards Act, 29 U.S.C.

§§ 201, et seq. (“FLSA” or “the Act”). Townley alleges that he and other similarly

situated employees were paid the same hourly rate for hours worked in excess of 40 hour

per work week. Brunel now asks the Court to compel this action to arbitration and stay

the case pending arbitration proceedings.

III.    THE PARTIES’ CONTENTIONS

        Brunel notes that Appendix VI to Schedule C of the 2018 Amendment (“Appendix

VI”) contains an arbitration agreement, which states, in relevant part:

         Brunel and Contractor agree that any dispute, controversy or claim arising
         out of or related to in any way to the Parties’ working relationship or
         termination of that relationship, including this Agreement or any breach of
         this agreement, shall be submitted to and decided by final and binding
         arbitration in Harris County, Texas USA . . . . Arbitration shall be
         administered under the laws of the American Arbitration Association
         (“AAA”) in accordance with the AAA’s Employment Rules in effect at the
         time the arbitration is commenced.

        Section 14.3 of the 2017 Agreement also contains what is commonly referred to as

a “delegation clause,” which provides that “[a]ny dispute arising in contract, in tort, or at

law which may arise in connection with the Agreement, or in the interpretation, validity,

breach or termination of the Agreement or any provision thereof shall be exclusively

referred to and finally be resolved in arbitration[.]” Citing both provisions, Brunel argues

that an arbitrator must adjudicate not only Townley’s FLSA claim but also threshold

questions such as whether the arbitration agreement is valid and whether it encompasses

Townley’s claim. Townley challenges the validity of the arbitration agreement, arguing



2/4
      Case 4:20-cv-03115 Document 17 Filed on 12/14/20 in TXSD Page 3 of 4




that the 2017 Agreement enables Brunel to unilaterally terminate its obligation to

arbitrate and that the arbitration agreement is therefore illusory. Townley argues that the

same logic invalidates any delegation of threshold questions to an arbitrator.

IV.    ANALYSIS AND DISCUSSION

       The Federal Arbitration Act permits an aggrieved party to file a motion to compel

arbitration when an opposing “party has failed, neglected, or refused to comply with an

arbitration agreement.” Am. Bankers Ins. Co. of Fla. v. Inman, 436 F3d 490, 493 (5th

Cir. 2006) (citing 9 U.S.C. § 4). Where a party resisting arbitration attacks an arbitration

agreement’s validity or enforceability, rather than its formation or existence, such an

argument must be heard by an arbitrator if the arbitration agreement contains a valid

delegation clause. Arnold v. Homeaway, Inc., 890 F3d 546, 550 (5th Cir. 2018);

Maravilla v. Gruma Corp., 783 Fed. App’x 392, 395–96 (5th Cir. 2019). A delegation

clause is valid if it “‘clearly and unmistakably’ provides for the validity and

enforceability of the arbitration agreement to be decided by the arbitrator.” Id. (citing

Petrofac, Inc. v. DynMcDermott Petroleum Operations Co., 687 F.3d 671, 675 (5th Cir.

2012)). See also Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 530

(2019) (“When the parties’ contract delegates the arbitrability question to an arbitrator . .

. a court possesses no power to decide the arbitrability issue.”).

       Townley’s argument that the arbitration agreements contained in the 2017

Agreement and the 2018 Amendment are illusory is a challenge to the validity, not the

formation or existence, of the arbitration agreements. Homeaway, 890 F.3d at 551.

Furthermore, the parties’ intent to delegate to an arbitrator threshold questions of


3/4
      Case 4:20-cv-03115 Document 17 Filed on 12/14/20 in TXSD Page 4 of 4




arbitrability and the validity of the arbitration agreements, themselves, is clear and

unmistakable. Section 14.3 of the 2017 Agreement delegates to an arbitrator “[a]ny

dispute . . . which may arise in connection with the Agreement, or in the interpretation,

validity, breach or termination of the Agreement or any provision thereof . . . .”

Additionally, Appendix VI expressly incorporates the AAA’s Employment Rules, which

provide that the arbitrator “shall have the power to rule on his or her own jurisdiction,

including any objections with respect to the existence, scope or validity of the arbitration

agreement.” An arbitration agreement’s “express adoption of [the AAA] rules presents

clear and unmistakable evidence that the parties agreed to arbitrate arbitrability.”

Petrofac, 687 F.3d at 675. Accordingly, the Court must stay this action and compel the

matter to arbitration.

V.     CONCLUSION

       Based on the foregoing analysis and discussion, Brunel’s motion to compel

arbitration is GRANTED. This case is STAYED pursuant to 9 U.S.C. § 3, pending the

completion of arbitration proceedings. The Court hereby administratively closes this case

but retains jurisdiction to enforce the arbitration award, if appropriate.

       It is so ORDERED.

       SIGNED on this 14th day of December, 2020.



                                               ___________________________________
                                               Kenneth M. Hoyt
                                               United States District Judge




4/4
